DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 05 March 2021, claims 1-20 are presently pending in the application, of which, claims 1, 13 and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 13, and 21. No claims have been cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 07 December 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Sharad, et al (U.S. 2016/0219089 and known hereinafter as Murthy) in view of Radja, Coumara, et al (U.S. 2004/0006741 and known hereinafter as Radja).

As per claim 1, Murthy teaches a method for collecting event stream data in real-time, the method comprising:
in response to an event being captured and tagged with metadata at a client application (e.g. Murthy, see paragraph [0191], which discloses receiving subscription data from a client device.), receiving, at a server platform, event stream data associated with the event through a streaming data service (e.g. Murthy, see paragraph [0191], receiving a first event stream), wherein the event stream data includes a metadata record comprised of a plurality of data fields, a portion of the plurality of data fields corresponding to the tagged metadata, and the metadata record is incomplete (e.g. Murthy, see paragraph [0192], which discloses the subscription data comprises an ;
converting the event stream data to a storage format by applying a schema (e.g. Murthy, see paragraph [0191], which discloses converting the received first event stream to a table of entries,), wherein the schema is based on a position of each data field of the plurality of data fields in the metadata record, the position defining information contained within each data field (e.g. Murthy, see paragraph [0192], which discloses at least portion of the subscription data can be stored in the rules database where at least one attribute to select event can be stored as a set of rules linked to the subscriber, where such rules may be position defining information.); 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Murthy, see paragraphs [0193-0196], which discloses a normalizer module converts the received first event stream to a table of entries, where the entries of table correspond to respective event messages.); and 
saving the converted event stream data including the completed metadata record in a database associated with the server platform (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).
Although Murthy teaches converting the event stream data to a storage format, it does not explicitly teach wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being incomplete; and completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format.
wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being incomplete (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST formatter accepts the event stream and converts it into HTML (e.g. converting to a storage format) and then displaying the result to the user in an HTML document.); and 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST formatter accepts the event stream and converts it into HTML (e.g. converting to a storage format) and then displaying the result to the user in an HTML document. See further paragraphs [0044-0050], which discloses converting the conventional XML document to a representation of an Event Stream sequence of bytes and the document is initially populated with prefix map entries, as further disclosed in paragraph [0065]).
Murthy is directed to processing high volume data over networks. Radja is directed to efficient processing of XML documents as an event stream. Both are analogous art because they are directed to manipulating event stream data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings or Murthy with the teachings of Radja to include the claimed features with the motivation to efficiently collect event stream data.

As per claim 2, Murthy teaches the method of claim 1, further comprising:
distributing at least a portion of the event stream data to one or more third parties (e.g. Murthy, see paragraph [0199-0205], which discloses the event stream is provided to one or rd party server in which 3rd party applications are stored thereon.).

As per claim 3, Murthy teaches the method of claim 2, wherein distributing at least a portion of the event stream data to one or more third parties comprises:
receiving, from each of the third parties, a request for event stream data, the request including one or more types of event stream data, specified data attributes for each of the one or more types, and a format in which to distribute the event stream data (e.g. Murthy, see paragraph [0191], receiving a first event stream); and
generating one or more rules and one or more templates for each third party based on the received requests (e.g. Murthy, see paragraph [0199-0205], which discloses the event stream is provided to one or more client devices. See further Figure 1, which discloses a 3rd party server in which 3rd party applications are stored thereon.).

As per claim 4, Murthy teaches the method of claim 3, further comprising:
determining to distribute one or more portions of the event stream data to a third party based on the respective one or more rules for the third party, wherein the one or more portions correspond to the data attributes specified for the type of the event stream data (e.g. Murthy, see paragraph [0199-0205], which discloses the event stream is provided to one or more client devices. See further Figure 1, which discloses a 3rd party server in which 3rd party applications are stored thereon.);
converting the one or more portions of the event stream data into the format based on the respective one or more templates for the third party (e.g. Murthy, see paragraph [0191], which discloses converting the received first event stream to a table of entries,); and
(e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).

As per claim 5, Murthy teaches the method of claim 1, wherein the storage format is a database table comprising one or more rows representing events and one or more columns representing each data field of the plurality of data fields within the metadata record that intersect to form a plurality of cells, and converting the event stream data to the storage format by applying the schema further comprises:
placing the event stream data in a row (e.g. Murthy, see paragraph [0177], which discloses event messages may be mapped or have table entries that are keys paired with respective values, where such tables contain rows and columns.); and
populating each cell in the row with a value for the corresponding data field within the metadata record, wherein the metadata record being incomplete causes one or more of the cells in the row to be empty (e.g. Murthy, see paragraph [0177], which discloses event messages may be mapped or have table entries that are keys paired with respective values, where such tables contain rows and columns.).

As per claim 6, Murthy teaches the method of claim 5, wherein completing the metadata record according to the schema comprises:
(e.g. Murthy, see paragraph [0177], which discloses event messages may be mapped or have table entries that are keys paired with respective values, where such tables contain rows and columns.).

As per claim 7, Murthy teaches the method of claim 1, wherein the schema is capable of being evolved in response to detecting a new feature or a new functionality associated with the client application (e.g. Murthy, see paragraph [0192], which discloses at least portion of the subscription data can be stored in the rules database where at least one attribute to select event can be stored as a set of rules linked to the subscriber, where such rules may be position defining information.).

As per claim 8, Murthy teaches the method of claim 7, further comprising:
providing a user interface to facilitate automatic evolution of the schema (e.g. Murthy, see paragraph [0165], which discloses the messaging interface module receives event messages.).

As per claim 9, Murthy teaches the method of claim 1, further comprising:
upon converting the event stream data to the storage format, writing one or more stream processes against the event stream data (e.g. Murthy, see paragraph [0191], which discloses converting the received first event stream to a table of entries,).

As per claim 10, Murthy teaches the method of claim 9, wherein personalization is at least one of the stream processes written against the event stream data (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for .

As per claim 11, Murthy teaches the method of claim 1, further comprising:
integrating third party scripts into the client application at run time (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).

As per claim 12, Murthy teaches the method of claim 11, wherein integrating the third party scripts into the client application at run time comprises:
detecting a page load at the client application (e.g. Murthy, see paragraph [0191], which discloses receiving subscription data from a client device.);
receiving a list of scripts, the scripts associated with third parties requesting the event stream data from the client application (e.g. Murthy, see paragraph [0191], receiving a first event stream);
selecting one or more of the scripts from the list based on a type of the page and whether one or more conditions specific to the page are met (e.g. Murthy, see paragraph [0192], which discloses at least portion of the subscription data can be stored in the rules database where at least one attribute to select event can be stored as a set of rules linked to the subscriber, where such rules may be position defining information.);
inserting the selected scripts to the client application; and executing the inserted scripts to collect the event stream data (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client .

As per claim 13, Murthy teaches a server platform comprising:
a communication interface receiving data from a client application (e.g. Murthy, see Figure 1, which discloses an interface that receives data from applications.); 
a processor communicatively connected to the communication interface (e.g. Murthy, see Figure 1, which discloses a processor on a client machine coupled to a web client.); 
a memory communicatively connected to the processor and communication interface, the memory storing instructions, which when executed by the processor (e.g. Murthy, see Figure 1, which discloses a memory coupled to a processor on a client machine coupled to a web client.), cause the server platform to:
in response to an event being captured and tagged with metadata at a client application (e.g. Murthy, see paragraph [0191], which discloses receiving subscription data from a client device.), receiving, at a server platform, event stream data associated with the event through a streaming data service (e.g. Murthy, see paragraph [0191], receiving a first event stream), wherein the event stream data includes a metadata record comprised of a plurality of data fields, a portion of the plurality of data fields corresponding to the tagged metadata, and the metadata record is incomplete (e.g. Murthy, see paragraph [0192], which discloses the subscription data comprises an event steam identifier to identify an event stream identifier to identify an event stream and at least one attribute to select events from the event stream..);
converting the event stream data to a storage format by applying a schema (e.g. Murthy, see paragraph [0191], which discloses converting the received first event stream to a table , wherein the schema is based on a position of each data field of the plurality of data fields in the metadata record, the position defining information contained within each data field (e.g. Murthy, see paragraph [0192], which discloses at least portion of the subscription data can be stored in the rules database where at least one attribute to select event can be stored as a set of rules linked to the subscriber, where such rules may be position defining information.); 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Murthy, see paragraphs [0193-0196], which discloses a normalizer module converts the received first event stream to a table of entries, where the entries of table correspond to respective event messages.); and 
saving the converted event stream data including the completed metadata record in a database associated with the server platform (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).
Although Murthy teaches converting the event stream data to a storage format, it does not explicitly teach wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being incomplete; and completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format.
Radja teaches wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being incomplete (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST ; and 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST formatter accepts the event stream and converts it into HTML (e.g. converting to a storage format) and then displaying the result to the user in an HTML document. See further paragraphs [0044-0050], which discloses converting the conventional XML document to a representation of an Event Stream sequence of bytes and the document is initially populated with prefix map entries, as further disclosed in paragraph [0065]).
Murthy is directed to processing high volume data over networks. Radja is directed to efficient processing of XML documents as an event stream. Both are analogous art because they are directed to manipulating event stream data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings or Murthy with the teachings of Radja to include the claimed features with the motivation to efficiently collect event stream data.

As per claim 14, Murthy teaches the server platform of claim 13, wherein the streaming data service enables the client application to publish the event stream data to a topic, and the streaming data service may receive and process the event stream data published by the client application as a message that is transferred onto the topic within a storage cluster of the streaming data service (e.g. Murthy, see paragraph [0199-0205], which discloses the event stream is provided to one or more client devices. See further Figure 1, which discloses a 3rd party server in which 3rd party applications are stored thereon.).

Murthy teaches the server platform of claim 13, wherein the storage format is a database table comprising one or more rows and one or more columns intersecting to form a plurality of cells (e.g. Murthy, see paragraph [0177], which discloses event messages may be mapped or have table entries that are keys paired with respective values, where such tables contain rows and columns.).

As per claim 16, Murthy teaches the server platform of claim 15, wherein to convert the event stream data to the storage format by applying the schema, the event stream data is placed in a row and each column represents a data field of the plurality of data fields within the metadata record such that a cell is populated with a value for the corresponding data field within the metadata record (e.g. Murthy, see paragraph [0177], which discloses event messages may be mapped or have table entries that are keys paired with respective values, where such tables contain rows and columns.).

As per claim 17, Murthy teaches the server platform of claim 13, wherein the schema is a web analytics schema to be applied to event stream data (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).

As per claim 18, Murthy teaches the server platform of claim 13, wherein another type of data is captured by the client application, received through the streaming data service, and converted to a storage format by applying a different schema based on the type of the data (e.g. Murthy, see paragraph [0191], which discloses .

As per claim 19, Murthy teaches the server platform of claim 18, wherein the different schema is one or more of a product impressions schema, an ad impressions schema, a run analytics schema, and an in-line search feedback schema (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).

As per claim 20, Murthy teaches the server platform of claim 13, wherein the event is one or more of a user interaction, a return of information from a service, a recommendation call, and a display of an advertisement (e.g. Murthy, see paragraph [0040], which discloses event may include interactions, clicks, page views, etc.).

As per claim 21, Murthy teaches a non-transitory computer-readable medium with instructions stored thereon for realtime collection and distribution of event stream data, the instructions comprising:
in response to an event being captured and tagged with metadata at a client application (e.g. Murthy, see paragraph [0191], which discloses receiving subscription data from a client device.), receiving, at a server platform, event stream data associated with the event through a streaming data service (e.g. Murthy, see paragraph [0191], receiving a first event stream), wherein the event stream data includes a metadata record comprised of a plurality of data fields, a portion of the plurality of data fields corresponding to the tagged metadata, and the metadata record is incomplete (e.g. Murthy, see paragraph [0192], which discloses the subscription data comprises an event steam identifier to identify an event stream identifier to identify an event stream and at least one attribute to select events from the event stream..);
converting the event stream data to a storage format by applying a schema (e.g. Murthy, see paragraph [0191], which discloses converting the received first event stream to a table of entries,), wherein the schema is based on a position of each data field of the plurality of data fields in the metadata record, the position defining information contained within each data field (e.g. Murthy, see paragraph [0192], which discloses at least portion of the subscription data can be stored in the rules database where at least one attribute to select event can be stored as a set of rules linked to the subscriber, where such rules may be position defining information.); 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Murthy, see paragraphs [0193-0196], which discloses a normalizer module converts the received first event stream to a table of entries, where the entries of table correspond to respective event messages.); and 
saving the converted event stream data including the completed metadata record in a database associated with the server platform (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).
Although Murthy teaches converting the event stream data to a storage format, it does not explicitly teach wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being 
Radja teaches wherein the schema is based on one or more of the plurality of data fields is unpopulated in the storage format based on the metadata record being incomplete (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST formatter accepts the event stream and converts it into HTML (e.g. converting to a storage format) and then displaying the result to the user in an HTML document.); and 
completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format (e.g. Radja, see paragraphs [0037-0040], which discloses the output of the application processor parses the XML document using the event stream format, where the XLST formatter accepts the event stream and converts it into HTML (e.g. converting to a storage format) and then displaying the result to the user in an HTML document. See further paragraphs [0044-0050], which discloses converting the conventional XML document to a representation of an Event Stream sequence of bytes and the document is initially populated with prefix map entries, as further disclosed in paragraph [0065]).
Murthy is directed to processing high volume data over networks. Radja is directed to efficient processing of XML documents as an event stream. Both are analogous art because they are directed to manipulating event stream data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings or Murthy with the teachings of Radja to include the claimed features with the motivation to efficiently collect event stream data.

As per claim 22, Murthy teaches the non-transitory computer-readable medium of claim 21, the instructions further comprising:
(e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.); and
creating a distribution log based on the copy (e.g. Murthy, see paragraph [0191], which discloses providing the selection portion of the converted event stream for transmission as session data to the client device. See further paragraphs [0195-0199], which discloses a portion of the converted event stream may be stored in the rules database.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 14, 2021